[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 95-1423

                      UNITED STATES,

                        Appellee,

                            v.

                JAMES MICHAEL MURPHY, JR.,

                  Defendant, Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Douglas P. Woodlock, U.S. District Judge]

                          Before

                  Boudin, Circuit Judge,
             Coffin, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 James Michael Murphy, Jr. on brief pro se.
 Donald K. Stern, United States Attorney, James B. Farmer and
Stephen P. Heymann, Assistant United States Attorneys, and Kathleen
A. Felton, Attorney, Department of Justice, on brief for appellee.

May 19, 1998

        Per Curiam.  Upon careful review of the briefs and
the portions of the record transmitted to this court, we
conclude that defendant's conviction and sentence should be
upheld.  None of the issues briefed by defendant suggest to us
that a new trial is warranted.  Particularly:
          1.   The district court did not abuse its discretion
in determining that the Joyce affidavit should be admitted.  In
our view, the circumstances in which the affidavit was made
provide indicia of reliability sufficient to overcome
defendant's arguments about the hearsay rule and the
Confrontation Clause.  
          2.   The district court also acted within its
discretion in admitting the limited evidence as to Methuen and
Quinn, as relevant to establish the identity of the Fitchburg
participants, and we cannot say that such evidence was overly
prejudicial in the circumstances. 
          3.   We reject defendant's arguments about the
testimony of Ryan.  
          4.   We cannot say that the district court abused its
considerable discretion in dismissing certain jurors whose voir
dire responses were substantially incomplete.  
         5.   We find no abuse of discretion in the denial
without prejudice of defendant's initial non-specific motion
for investigative services.  
        6.   Defendant's allegations of government misconduct
are unsupported by the record.  
   7.   We find no merit whatsoever in defendant's claim
that his federal sentence is improper in relation to a pre-
existing state sentence, even assuming that such claim would be
within the scope of our jurisdiction for this appeal.  
    8.   Having found no specific error among those
alleged by defendant, we cannot find that any cumulative error
warrants reversal here.
    Defendant's "motion for leave to file additional due
process violation" is denied.  We have no jurisdiction in this
appeal to consider the post-judgment events of which defendant
complains.
    The judgment is affirmed.  See 1st Cir. Loc. R. 27.1.